Citation Nr: 1707372	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1993.

In September 2014, the Board found that the issue of entitlement to a TDIU was raised by the record, and remanded the claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim was adjudicated in an August 2016 supplemental statement of the case (SSOC) and subsequently returned to the Board.

The Virginia Department of Veterans Services last submitted a VA-Form 646 in June 2011; however, an updated form or equivalent has not been completed since that time.  Given that the case must be remanded for the reasons below, this should be conducted during the course of the remand to avoid any further delay.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On September 2015 Application or Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in 2013 and that this service-connected right knee replacement and leg condition as well as his PTSD and depression prevented him from securing or following any substantially gainful occupation.  On his September 2015 application, the Veteran reported that he last worked as a line worker at Eastman Chemical.  He reported that he left his job because of his disability.  In the five years before he stopped working, he had also been a "led man", manager, café owner, and press operator.  He had completed two years of college.
 
The Veteran has been afforded VA examinations to assess the severity of some of his service-connected disabilities and opinions have been provided as to the impact of some of these disabilities on employability.  In October 2015 knee and lower leg conditions disability benefits questionnaire (DBQ), the examiner indicated that the Veteran's right knee disability impacted his ability to perform occupational tasks such as difficulty with prolonged walking, standing, or lifting.  The examiner added that the Veteran's hand was fully functional and that his scars would have no impact on employment.  On an October 2015 general medical DBQ, the same examiner acknowledged the Veteran's history of scars and problems with his hands and fingers as well as his knee and lower leg and indicated that the Veteran did not have any additional conditions that impacted "his or her" ability to work.  

On March 2016 post traumatic stress disorder (PTSD) DBQ, the examiner noted that the last job the Veteran had was in 2013 at a chemical plant.  The Veteran indicated that he had a couple of accidents due to his knee buckling and he ran into problems related to his medications and missing work for doctors' appointments.  As a result, the Veteran became angry and an agreement was made between him and human resources indicating that he would no longer work there.  The examiner noted that the Veteran's PTSD/depression did cause some difficulty with interacting with other individuals.  The examiner added that an occupation requiring close contact and frequent interaction with other people could be difficult for him, though there were numerous jobs available that did not require such high exposure to, or interaction with, other people.  From a mental health standpoint, the Veteran should be able to function adequately in such positions.

The evidence does not contain an explicit opinion regarding the functional and occupational impairment of the Veteran's service-connected disabilities with consideration of his education and occupational experience.  See 38 C.F.R. § 4.16(a) (2016).  Therefore, an opinion is required as to the impact of the Veteran's service-connected bilateral major depressive disorder and PTSD, right knee traumatic arthritis with limitation of extension and limitation of flexion, total right knee replacement, tinnitus, left ear hearing loss, residuals of left hand and thumb injury, and left hand fracture scar on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Additionally, the Veteran has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Finally, as noted, the record does not contain a VA Form 646 or any other indication that the VBMS file was made available to the Veteran's representative for review since June 2011.

Accordingly, the case is REMANDED for the following action:

1 Afford the Veteran an appropriate VA examination and/or opinion regarding the combined functional and occupational impact of his service-connected disabilities (major depressive disorder and PTSD, right knee traumatic arthritis with limitation of extension and limitation of flexion, total right knee replacement, tinnitus, left ear hearing loss, residuals of left hand and thumb injury, and left hand fracture scar). 

Reasons are required for the opinion that includes reference to lay or medical evidence, and to known medical principles relied upon in forming his or her opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

